Case 1:18-cv-00424-TFM-M Document 26 Filed 02/03/20 Page 1 of 14                      PageID #: 346



                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF ALABAMA
                                     SOUTHERN DIVISION


 WILLIAM HENDERSON,                           :
                                              :
        Plaintiff,                            :
                                              :
 vs.                                          :       CIVIL ACTION NO. 1:18-cv-424-TFM-M
                                              :
 MOBILE COUNTY BOARD OF                       :
 EDUCATION,                                   :
                                              :
        Defendants.                           :

                             MEMORANDUM OPINION AND ORDER

        Pending before the Court is Defendant Board of School Commissioners of Mobile

 County’s (the “Board”) Motion for Summary Judgment and Supporting Brief. Doc. 14, filed

 August 29, 2019. The motion has been fully briefed (Docs. 14, 17, 18, 19, 20) and is ripe for

 review. Having considered the motion and relevant law, the Court finds the motion for summary

 judgment is due to be DENIED.

                                     I.      JURISDICTION

        The district court has subject matter jurisdiction over the claims in this action pursuant to

 28 U.S.C. § 1331 (federal question); Title VII of the Civil Rights Act of 1964 (“Title VII”), 42

 U.S.C. §§ 2000e-2000e-17; 42 U.S.C. § 1981; and 42 U.S.C. § 1983.

        The parties do not contest personal jurisdiction or venue, and there are adequate allegations

 to support both.

                     II.     PROCEDURAL AND FACTUAL BACKGROUND

 A.     Procedural Background

        On October 1, 2018, Plaintiff William Henderson (“Plaintiff” or “Henderson”) originally



                                            Page 1 of 14
Case 1:18-cv-00424-TFM-M Document 26 Filed 02/03/20 Page 2 of 14                        PageID #: 347



 filed his Complaint in this Court. Doc. 1. Henderson brings a claim of race discrimination

 pursuant to Title VII, 42 U.S.C. § 1981, and 42 U.S.C § 1983 against the Board. Id. In

 Henderson’s Complaint, he states he filed his charge of discrimination with the Equal Employment

 Opportunity Commission (“EEOC”) on July 19, 2016. Id. ¶ 23. The Board filed its Answer to the

 Complaint on October 31, 2018. Doc. 4.

        On August 29, 2019, the Board filed the instant motion for summary judgment in which it

 requests the Court dismiss Plaintiff’s claims. Doc. 14. The Court entered a submission order for

 the motion. Doc. 16. Plaintiff timely filed his reponse and evidentiary materials in support, and

 the Board filed its reply and evidentiary materials in support. Docs. 17-20. The motion is fully

 briefed and ripe for review.

 B.     Factual Background

        Henderson, who is African American, completed multiple degree programs at the

 University of South Alabama: secondary education, social science composite degree in 1996,

 master’s degree in counseling in 2002, and administrative certification in 2004. Doc. 1 ¶ 4; Doc.

 18-1 at 3-4. In 2014, Henderson completed the educational specialist degree in instructional

 leadership program at the University of West Alabama. Id. at 4-5.

        Henderson began teaching in the Mobile County Public School System (“MCPSS”) in

 1996 when he performed his student teaching at Davidson High School. Id. at 8. From 1996 to

 2002, Henderson was a teacher at Theodore High School where he taught social studies and was

 the track and field coach. Id. at 5-6. From 2002 to 2004, Henderson was a guidance counselor at

 Spencer Elementary School where he also served as an assessment team leader and achievement

 specialist. Id. at 6. In Summer 2004 at Spencer Elementary School, Henderson became an

 administrative intern, which is a position that is similar to an assistant principal, and he continued



                                             Page 2 of 14
Case 1:18-cv-00424-TFM-M Document 26 Filed 02/03/20 Page 3 of 14                      PageID #: 348



 in that position for one (1) year. Id. In Summer 2005, Henderson was assigned to Mae Eanes

 Middle School as an assistant principal and he stayed in that position until 2007, when he was

 assigned to LeFlore Preparatory Academy as an assistant principal, a position he held until 2013.

 Id. That year, Henderson was assigned to Murphy High School as an assistant principal, a position

 he held for four (4) years. Id. at 6-7. In Summer 2017, Henderson was assigned to LeFlore Magnet

 High School as a principal, the position that he continues to hold. Id. at 7.

        The MCPSS’s relevant procedural steps to select a principal are as follows:

        1.      Determination made of administrative position vacancy.
        2.      Human Resources issues announcement of vacancy and posts/advertises the
        vacancy.
        3.      Human Resources accepts applications from interested individuals who are
        on the Eligible Candidate Roster (ECR). Current employees must complete the
        Alabama State Department of Education on-line Internal Employee Application
        and submit a resume. If the applicant is not a current MCPSS employee, he/she
        must complete the Alabama State Department of Education on-line application and
        submit a resume.
        4.      After posted deadline, Human Resources will submit eligible applicants to
        the appropriate assistant superintendent.
        5.      The assistant superintendent in whose area the vacancy occurs reviews the
        applications and determines which applicants will be called for a face-to-face
        interview with a committee.
        6.      Committee interviews are held. In all cases, a minimum of three candidates
        are interviewed for each vacant position.

        For principal vacancies, an Assistant Superintendent for Academic Affairs will
        chair the interview committee which will be composed of

                ✓       Other Academic Affairs Assistant Superintendents
                ✓       A principal selected by the Assistant Superintendent who is chairing
                        the committee
                ✓       Central office representative from Curriculum and Instruction
                ✓       A community or parent representative of the school where the
                        vacancy occurs
                ✓       A representative from Human Resources

        ...

        Each committee will meet at a time and a place determined by the presiding

                                             Page 3 of 14
Case 1:18-cv-00424-TFM-M Document 26 Filed 02/03/20 Page 4 of 14                     PageID #: 349



         assistant superintendent to review the records of all persons to be interviewed, to
         develop interview questions, and to conduct the interviews. Each person
         interviewed will be asked the same questions and each answer will be assessed by
         the committee members using the same rubric or scoring guide.

         All scores are tallied and ranked. The presiding assistant superintendent
         recommends a top candidate to the Superintendent in a letter giving the names of
         the interview committee, the date of the interview, and the names of all the
         candidates interviewed.

         The Superintendent recommends to the Board of School Commissioners one
         candidate for approval.

 Doc. 18-4 at 3-4. The top candidate is the candidate with the highest score from the committee

 interviews and whom the assistant superintendent recommends to the Superintendent. Doc. 18-2

 at 7.

         In June 2016, Henderson called Dr. Lynda Carroll, the assistant superintendent over

 Murphy High School, to convey his interest in a principal position. Doc. 18-1 at 9. Dr. Carroll

 informed Henderson the principal position at Theodore High School would be available soon. Id.

 The retiring principal at Theodore High School was Ronnie Rowell, who is white, and the student

 population at Theodore High School is predominantly white. Doc. 18-2 at 10; Doc. 18-3 at 23.

 Henderson applied online for the Theodore High School principal position. Doc. 18-1 at 9.

 Eventually, Henderson received a phone call during which he was told to report to the Office of

 Academic Affairs for an interview for the Theodore High School principal position. Id. at 11.

         Henderson’s interview was held on June 28, 2016, before a panel of interviewers that

 included Cliff Allred, a curriculum representative; Assistant Superintendent Dr. Linda Carroll;

 Assistant Superintendent Phaedra Fox; Sylvia Hutto, a parent representative for Theodore High

 School; Sharon Magee with Special Services; and John Powell, a Human Resources representative.

 Doc. 18-1 at 12; Doc. 18-9 at 2. During Henderson’s interview, each of the panel members asked




                                            Page 4 of 14
Case 1:18-cv-00424-TFM-M Document 26 Filed 02/03/20 Page 5 of 14                     PageID #: 350



 him questions, took notes, and determined his overall score. Id. Henderson’s interview lasted

 approximately forty-five (45) minutes. Doc. 18-1 at 12.

        In total, the panel interviewed eight (8) candidates for the Theodore High School principal

 position: Henderson, Wendy Clanton, Wendell Ellis, Robert Murphy, Nelson Parker, Regina

 Reese, Jennifer Sullivan, and Craig Williams. Doc. 18-9 at 3. Two (2) score spreadsheets for the

 candidates who interviewed for the Theodore High School principal position were produced. Id.;

 Doc. 18-10 at 3. In the first spreadsheet, Henderson received a total score of 130, which was the

 highest of the listed candidates. Doc. 18-9 at 3. In the second spreadsheet, David Diaz and Charles

 Menton were included, and Diaz received a total score of 144, Henderson received a total score of

 145, and Menton received a total score of 152. Compare id. with Doc. 18-10 at 3; Doc. 18-10 at

 3. Also in the second spreadsheet, Assistant Superintendent Reginald Eggleston was included as

 a member of the interview panel, and he provided a score for Henderson; however, Henderson did

 not recall Mr. Eggleston’s presence at his interview and a handwritten score sheet was not

 produced to corroborate Mr. Eggleston’s attendance. Doc. 18-10 at 3; Doc. 18-1 at 12.

        Neither Diaz nor Menton interviewed with the same panel of interviewers as Henderson.

 Doc. 18-11 at 2-6. Both Diaz and Menton interviewed with a panel for the Hankins Middle School

 principal position, which occurred on April 25, 2016, and Menton also interviewed with a panel

 for the Denton Magnet principal position, which occurred on April 26, 2016. Id. However, Diaz,

 Henderson, and Menton all applied for the Theodore High school principal position. Doc. 19-1 ¶

 5. It was the Board’s policy to bank interview scores from previous panel interviews that would

 be used for positions for which a candidate would subsequently due to the number of openings for

 administrative positions at the time. Id. ¶¶ 3-4; see also Doc. 19-2 at 2-3.

        After Henderson’s panel interview for the Theodore High School principal position,



                                            Page 5 of 14
Case 1:18-cv-00424-TFM-M Document 26 Filed 02/03/20 Page 6 of 14                   PageID #: 351



 Superintendent Martha Peek’s secretary contacted Henderson to schedule a follow-up interview

 for the next morning, June 30, 2016. Doc. 18-1 at 13-14; Doc. 18-14 at 2. At the interview,

 Superintendent Peek stated she had scheduled interviews for the Theodore High School principal

 position with Henderson and other top candidates to determine who she would recommend to the

 Board for the position. Doc. 18-11 at 15. The interview lasted between forty (40) and forty-five

 (45) minutes, during which Superintendent Peek asked Henderson either six (6) or seven (7)

 questions. Id. at 15, 17. The afternoon of Henderson’s interview with Superintendent Peek, he

 discovered he was not recommended to the Board by Superintendent Peek for the position. Id. at

 23-24. Superpintendent Peek ultimately recommended Menton, who is white, to the Board for the

 position. Doc. 18-17 at 2; Doc. 18-15 at 2; see also Doc. 18-18 at 2.

        The following week, Superintendent Peek called Henderson to offer him a position as a

 middle school principal, which he declined.1 Compare id. at 26-27 with Doc. 18-18 at 2. In

 Summer 2017, Henderson was appointed principal of LeFlore Magnet High School, the student

 population of which is predominantly African American. Doc. 18-1 at 7, 30-31; Doc. 18-3 at 15.

        Superintendent Peek explained in her deposition why she did not recommend Henderson

 for the Theodore High School principal position as follows:

        The school needed someone that had, you know, no connections to the school, that
        would come in - - the thing that comes to my mind is, you know, a new broom
        sweeps clean. But somebody who had come in and who had not been involved,
        there were long-time staff members there who had been there a number of years.
        And there just needed to be that positive feeling tone of someone who was, you
        know, brand new coming into that school. Mr. Henderson had been at the school
        before.




 1
   Henderson stated Superintendent Peek offered him the Chastang Middle School principal
 position, while Superintendent Peek stated she offered Henderson the Hankins Middle School
 principal position. Compare Doc. 18-1 at 26-29 with Doc. 18-2 at 15-16.

                                           Page 6 of 14
Case 1:18-cv-00424-TFM-M Document 26 Filed 02/03/20 Page 7 of 14                      PageID #: 352



 Doc. 18-2 at 29. Menton had no connections to Theodore High School. Id. In an email response

 to the EEOC’s investigation into the subject matter of this action, Superintendent Peek explained

 her recommendation of Menton as follows: “One of the applicants, Mr. Menton, had a stronger

 follow-up interview and particularly expressed a more robust focus on developing a balanced

 academic program at Theodore High School than the other two candidates.” Doc. 18-18 at 2.

                                III.   STANDARD OF REVIEW

        A party in a lawsuit may move a court to enter summary judgment before trial. FED. R.

 CIV. P. 56(a) and (b). Summary judgment is appropriate when the moving party establishes there

 is no genuine dispute as to any material fact and the moving party is entitled to judgment as a

 matter of law. FED. R. CIV. P. 56(a); see also Greenberg v. BellSouth Telecomms., Inc., 498 F.3d

 1258, 1263 (11th Cir. 2007) (“Summary judgment is appropriate ‘if the pleadings, depositions,

 answers to interrogatories, and admissions on file, together with the affidavits, if any, show there

 is no genuine [dispute] as to any material fact and that the moving party is entitled to judgment as

 a matter of law.’”). “[T]he substantive law will identify which facts are material.” Anderson v.

 Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S. Ct. 2505, 2510, 91 L. Ed. 2d 202 (1986); see also

 Ritchey v. S. Nuclear Operating Co., Inc., 423 F. App’x 955 (11th Cir. 2011) (quoting Anderson,

 477 U.S. at 248, 106 S. Ct. at 2510).2 At the summary judgment juncture, the court does not

 “weigh the evidence and determine the truth of the matter,” but solely “determine[s] whether there

 is a genuine issue for trial.” Anderson, 477 U.S. at 249, 106 S. Ct. at 2511. Only disputes about

 the material facts will preclude the granting of summary judgment. Id.


 2
   In this Circuit, “[u]npublished opinions are not considered binding precedent, but they may be
 cited as persuasive authority.” 11th Cir. R. 36-2 (effective Dec. 1, 2014); see also Henry v. Comm'r
 of Soc. Sec., 802 F.3d 1264, 1267 n.1 (11th Cir. 2015) (per curiam) (“Cases printed in the Federal
 Appendix are cited as persuasive authority.”).


                                            Page 7 of 14
Case 1:18-cv-00424-TFM-M Document 26 Filed 02/03/20 Page 8 of 14                         PageID #: 353



           The movant bears the initial burden of proof. Celotex, 477 U.S. at 323, 106 S. Ct. at 2552.

 A party must support its assertion that there is no genuine issue of material fact by “citing to

 particular parts of materials in the record, including depositions, documents, electronically stored

 information, affidavits or declarations, stipulations . . . admissions, interrogatory answers, or other

 materials” or by “showing that the materials cited do not establish the absence or presence of a

 genuine dispute, or that an adverse party cannot produce admissible evidence to support the fact.”

 FED. R. CIV. P. 56(c)(1). The admissibility of evidence is subject to the same standards and rules

 that govern admissibility of evidence at trial. Clemons v. Dougherty County, 684 F.2d 1365, 1369

 n.5 (11th Cir. 1982) (citing Pan-Islamic Trade Corp. v. Exxon Corp., 632 F.2d 539, 556 (5th Cir.

 1980)).

           Once the movant meets its burden under Fed. R. Civ. P. 56, the non-movant must go

 beyond the pleadings and designate specific facts showing there is a genuine issue for trial.

 Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586-87, 106 S. Ct. 1348,

 1356, 89 L. Ed. 2d 538 (1986). “A genuine issue of material fact exists when ‘the evidence is such

 that a reasonable jury could return a verdict for the nonmoving party.’” Moore ex rel. Moore v.

 Reese, 637 F.3d 1220, 1232 (11th Cir. 2011) (quoting Anderson, 477 U.S. at 248, 106 S. Ct. at

 2510). The court must view the facts and draw all reasonable inferences in favor of the non-

 moving party. Id. (citing Rosario v. Am. Corrective Counseling Servs., Inc., 506 F.3d 1039, 1043

 (11th Cir. 2007)); Greenberg, 498 F.3d at 1265 (“We view the evidence and all factual inferences

 therefrom in the light most favorable to the party opposing the motion.”). However, to avoid

 summary judgment, the nonmoving party “must do more than simply show that there is some

 metaphysical doubt as to the material facts.” Matsushita, 475 U.S. at 586, 106 S. Ct. at 1356

 (citations omitted). Conclusory assertions, unsupported by specific facts, presented in affidavits



                                              Page 8 of 14
Case 1:18-cv-00424-TFM-M Document 26 Filed 02/03/20 Page 9 of 14                       PageID #: 354



 opposing the motion for summary judgment are likewise insufficient to defeat a proper motion for

 summary judgment. Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 888, 110 S. Ct. 3177, 3188, 111

 L. Ed. 2d 695 (1990). “Speculation does not create a genuine issue of fact.” Cordoba v. Dillard’s,

 Inc., 419 F.3d 1169, 1181 (11th Cir. 2005) (citation omitted) (emphasis in original). If the evidence

 is merely colorable or is not significantly probative, summary judgment may be granted. See

 Anderson, 477 U.S. at 249-50, 106 S. Ct. at 2511 (citations omitted). In short, summary judgment

 is proper after adequate time for discovery and upon motion against a party who fails to make a

 showing sufficient to establish the existence of an element essential to that party’s case. Celotex,

 477 U.S. at 322, 106 S. Ct. at 2552.

                             IV.        DISCUSSION AND ANALYSIS

        Henderson claims the Board discriminated against him when it did not select him for the

 Theodore High School principal position and selected a less qualified white candidate for the

 position. Doc. 1. ¶¶ 26-34. The Board concedes Henderson has established a prima facie case of

 race discrimination; however, it argues it has produced sufficient non-discriminatory reasons for

 the alleged discriminatory act and there is not substantial evidence to show the act was a pretext

 for discrimination. Doc. 14 at 4, 8.

        “Title VII and [42 U.S.C.] § 1981 ‘have the same requirements of proof and use the same

 analytical framework.’” Chapter 7 Tr. V. Gate Gourmet, Inc., 683 F.3d 1249, 1256-57 (11th Cir.

 2012) (quoting Standard v. A.B.E.L. Servs., Inc., 161 F.3d 1318, 1330 (11th Cir. 1998)).

 Consequently, the Court will address them concurrently.

        “Direct evidence of discrimination is ‘evidence which reflects a discriminatory . . . attitude

 correlating to the discrimination . . . complained of by the employee.’” Wilson v. B/E Aerospace,

 Inc., 376 F.3d 1079, 1086 (11th Cir. 2004) (quoting Damon v. Fleming Supermarkets of Fla., Inc.,



                                            Page 9 of 14
Case 1:18-cv-00424-TFM-M Document 26 Filed 02/03/20 Page 10 of 14                        PageID #: 355



  196 F.3d 1354, 1357 (11th Cir. 1999)). Direct evidence is “evidence that, if believed, proves [the]

  existence of [a] fact without inference or presumption.” Id. (quoting Burrell v. Bd. of Trs. of Ga.

  Military Coll., 125 F.3d 1390, 1393 (11th Cir. 1997)). “‘[O]nly the most blatant remarks, whose

  intent could mean nothing other than to discriminate on the basis of’ some impermissible factor

  constitute direct evidence of discrimination.” Id. (quoting Rojas v. Florida, 285 F.3d 1339, 1342

  n.2 (11th Cir. 2002)).

         While Henderson has identified a white candidate for the position for which Henderson

  had applied who was offered that same position, that is not direct evidence that Henderson was not

  hired for that position because of his race. Rather, it requires inference. Therefore, Henderson

  must rely on circumstantial evidence to support his claim of race discrimination.

         Since Henderson relies on circumstantial evidence, the burden-shifting framework that is

  outlined in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S. Ct. 1817, 36 L. Ed. 668 (1973)

  [hereinafter McDonnell Douglas], applies.

         If a Title VII plaintiff establishes a prima facie case of discrimination, the burden
         shifts to the employer to articulate a legitimate, nondiscriminatory reason for its
         actions. McDonnell Douglas [ ], 411 U.S. [at] 802-03, 93 S. Ct. [at] 1824-25 [ ]).
         If the employer articulates a legitimate, nondiscriminatory reason for its actions,
         “the presumption of discrimination is rebutted, and the burden of production shifts
         to the plaintiff to offer evidence that the alleged reason of the employer is a pretext
         for illegal discrimination.” Wilson v. B/E Aerospace, Inc., 376 F.3d 1079, 1087
         (11th Cir. 2004); see also Tex. Dep’t of Cmty. Aff. v. Burdine, 450 U.S. 248, 255-
         56, 101 S. Ct. 1089, 1094-95, 67 L. Ed. 2d 207 (1981). The plaintiff must meet the
         reason proferred head on and rebut it. Wilson, 376 F.3d at 1088. If the employer
         proffers more than one legitimate, nondiscriminatory reason, the plaintiff must
         rebut each of the reasons to survive a motion for summary judgment. Chapman v.
         AI Transp., 229 F.3d 1012, 1037 (11th Cir. 2000) (en banc).

  Crawford v. City of Fairburn, 482 F.3d 1305, 1308 (11th Cir. 2007).

         To establish a prima facie case, Henderson must show he “(1) was a member of a protected

  class, (2) was qualified for the job, (3) suffered an adverse employment action, and (4) was



                                             Page 10 of 14
Case 1:18-cv-00424-TFM-M Document 26 Filed 02/03/20 Page 11 of 14                        PageID #: 356



  replaced by someone outside the protected class or that her employer treated similarly situated

  employees outside of her class more favorably.” Cuddeback v. Fla. Bd. of Educ., 381 F.3d 1230,

  1235 (11th Cir. 2004).

         As previously stated, the Board concedes Henderson has established a prima facie case

  because he is a member of a protected class, was qualified for the Theodore High School principal

  position, and the person selected for the position was outside of Henderson’s protected class. Doc.

  14 at 4. The Court agrees.

         Since Henderson has establish a prima facie case of race discrimination, the burden shifts

  to the Board to “articulate a legitimate nondiscriminatory reason for its actions.” Crawford, 482

  F.3d at 1308 (citing McDonnell Douglas, 411 U.S. at 802-03, 93 S. Ct. at 1824-25). The Board

  argues Henderson was not hired for the Theodore High School principal position because the

  position was filled through the normal hiring procedures, both Henderson and Menton were

  qualified for the position, and Superintendent Peek’s recommendation of Menton was based on

  the results of her follow-up interviews with the top candidates and Menton’s lack of connections

  with Theodore High School. See Doc. 14 at 5-7.

         Since the Board has articulated legitimate, nondiscriminatory reasons for its action, “the

  presumption of discrimination is rebutted, and the burden of production shifts to the plaintiff to

  offer evidence that the alleged reason[s] of the employer [are] a pretext for illegal discrimination.”

  Crawford, 482 F.3d at 1308 (quoting Wilson, 376 F.3d at 1087). Henderson argues the Board’s

  stated reasons are pretextual because the Board allowed Menton to bypass the panel interview, the

  Board fabricated scores for Henderson and Menton to show Menton was interviewed by the same

  panel as Henderson and received the highest score, Superintendent Peek’s reasons for

  recommending Menton are devoid of specificity and incapable of rebuttal, and Superintendent



                                             Page 11 of 14
Case 1:18-cv-00424-TFM-M Document 26 Filed 02/03/20 Page 12 of 14                     PageID #: 357



  Peek’s stated reason that Theodore High School required a “new broom” did not apply when

  Henderson was later hired as principal of LeFlore Magnet High School. Doc. 17 at 19-28.

         The Court will address Henderson’s argument that the Board fabricated scores for

  Henderson and Menton to show Menton was interviewed by the same panel as Henderson and

  received the highest score. Doc. 17 at 21-24. According to Superintendent Peek, after the panel

  interview scores are reported to the superintendent, she conducts follow-up interviews of the top

  candidates, which was not a written policy but was performed by Superintendent Peek and former

  superintendents before they made their recommendation for a position to the Board. Doc. 18-2 at

  8-9.

         Of the interview scores for the Theodore High School principal position that were reported

  to Superintendent Peek, Diaz, Henderson, and Menton had the top three (3) scores of 144, 145,

  and 152, respectively, and were selected by Superintendent Peek for follow-up interviews. Doc.

  18-4. Those scores were based on seven (7) panel interviewers’ scores. Doc. 18-10. However,

  the panel interview scores for the Theodore High School principal position that were submitted to

  Superintendent Peek do not reflect Henderson’s original interview score or either of Menton’s

  previous interview scores. Compare Doc. 18-10 at 3 with Doc. 18-11 at 2-6. Henderson’s original

  panel interview score was 130, which was the highest score of the candidates who interviewed for

  the Theodore High School principal position, and was conducted by six (6) interviewers for an

  average interviewer score of 21.67. Doc. 18-11 at 2. Menton’s previous interview scores included

  a score of 176 that was from a nine-person interview panel for the Denton Magnet principal

  position for an average interviewer score of 19.56 and a score of 133 that was from a seven-person

  interview panel for the Hankins Middle School principal position for an average interviewer score

  of 19.00. Id.



                                            Page 12 of 14
Case 1:18-cv-00424-TFM-M Document 26 Filed 02/03/20 Page 13 of 14                     PageID #: 358



         While the Board claims it was their policy to bank interview scores from previous panel

  interviews that would be used for positions for which a candidate would subsequently apply,

  Menton’s previous interview scores for the Denton Magnet and Hankins Middle School principal

  positions do not appear on the Theodore High School principal position interview scoresheet that

  was submitted to Superintendent Peek. Doc. 19-1 ¶¶ 3-4; see also Doc. 19-2 at 2-3; compare Doc.

  18-10 at 3 with Doc. 18-11 at 2-6. The Board fails to explain how Menton was awarded his score.

  This, in turn, calls into question whether Menton was, in fact, a top candidate for the Theodore

  High School principal position who would have been selected for a follow-up interview with

  Superintendent Peek if not for his unexplained interview score.

         Based on the facts before the Court and drawing all reasonable inferences in favor of

  Henderson – as the Court must do -- the Court finds Henderson has offered sufficient evidence

  that shows the Board did not follow its own hiring procedures and has raised a genuine issue of

  material fact about whether the Board’s reason was a pretext for discrimination.

         Though the Board proferred multiple legitimate, nondiscriminatory reasons for its action,

  Henderson rebutted the Board’s reason that it followed its normal hiring procedures, which negates

  all of the Board’s other reasons that both Henderson and Menton were qualified for the position

  and Superintendent Peek’s recommendation was based on her subjective criteria. In short, but for

  the unexplained score, Menton may not have been a “top candidate” who would have had a follow-

  up interview with Superintendent Peek and the Board’s remaining reasons rely on whether Menton

  was, in fact, a “top candidate.” Therefore, Henderson has properly rebutted all of the Board’s

  proferred reasons for its action. See Crawford, 482 F.3d at 1308 (“If the employer proffers more

  than one legitimate, nondiscriminatory reason, the plaintiff must rebut each of the reasons to

  survive a motion for summary judgment.”)



                                            Page 13 of 14
Case 1:18-cv-00424-TFM-M Document 26 Filed 02/03/20 Page 14 of 14           PageID #: 359



                                 V.     CONCLUSION

        Based on the foregoing discussion and analysis, Defendant Board of School

  Commissioners of Mobile County’s Motion for Summary Judgment is DENIED.

               DONE and ORDERED this the 3rd day of February 2020.

                                         s/Terry F. Moorer
                                         TERRY F. MOORER
                                         UNITED STATES DISTRICT JUDGE




                                      Page 14 of 14
